
	
		I
		111th CONGRESS
		2d Session
		H. R. 5796
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Mr. Burton of Indiana
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To withdraw Federal funds from States and political
		  subdivisions of States that interfere with enforcement of Federal immigration
		  law.
	
	
		1.Short titleThis Act may be cited as the
			 Putting an End to Sanctuary Cities
			 Act.
		2.Prohibition on
			 distribution of Federal funds
			(a)In
			 generalNo officer or
			 employee of the Federal Government may provide Federal funds to any State, or
			 political subdivision of a State, that is determined by the Secretary of
			 Homeland Security to be interfering with efforts to enforce Federal immigration
			 laws.
			(b)Termination of
			 funding prohibitionSubsection (a) shall cease to be effective
			 with respect to a State or political subdivision denied funds under such
			 subsection when the Secretary of Homeland Security certifies that the State or
			 political subdivision has entered into an agreement with the Secretary of
			 Homeland Security to cease such interference.
			
